Exhibit 10.27
 
Consulting Agreement
 
THIS AGREEMENT is entered into as of this 1st day of July, 2010 by and between
Urigen Pharmaceuticals, Inc.. 1700 North Broadway, Suite 330, Walnut Creek, CA
94596, USA (“URGP”), and BioEnsemble, Ltd., (“BEL”).
 
RECITALS
 
WHEREAS, BEL has experience in Business Development, Strategy and Licensing in
the therapeutic area of Urology.
 
WHEREAS, URGP is developing Urological Products (hereinafter referred to as the
Invention), and desires to retain the services provided by BEL as described
herein and under Exhibit A.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein the
parties hereto agree as follows:
 
Section I: Services
 
1.       Services
 
BEL shall perform the services described herein in Exhibit A.
 
2.       Best Efforts
 
BEL shall perform the services called for under this Agreement to the best of
its abilities and in a professional manner in accordance with URGP’s reasonable
instructions. The manner and means by which BEL chooses to complete the Services
are in BEL’s sole discretion and control.  BEL will perform the Services at a
location, place and time which BEL deems appropriate.  By accepting this
Agreement, BEL represents that it has no obligations or commitments that are
inconsistent with this Agreement.
 
3.       Transfer of Responsibilities
 
None of URGP’s responsibilities is being transferred to BEL under this
Consulting Agreement. In particular, URGP retains all product liabilities, and
none of the research-related responsibilities of URGP as “Sponsor”, as defined
in Title 21 of the Code of Federal Regulations, is transferred to BEL under this
Consulting Agreement.
 
Section II: Term and Termination
 
1.       Term
 
This Agreement will remain in effect from the date listed above (the “Effective
Date”), and will remain in effect until terminated or amended. Schedules A and B
can be amended from time to time simply by correspondence as outlined in Section
VII(6).
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.       Termination
 
This Agreement may be terminated by either party for any reason upon thirty (30)
day written notice by the terminating party to the other party.  In the event of
a termination, the “Date of Termination” shall be deemed to be the first
business day occurring after the expiration of the notice period.  This
Agreement may be also terminated by mutual consent of the parties and in
accordance with the terms and conditions of any plan of termination established
by the parties.  In the event of a termination by mutual consent, the “Date of
Termination” shall be such date as is agreed upon by the parties.
 
Section III: Payment
 
1.       Address for Payments
 
        BioEnsemble, Ltd.


2.       Payment
 
For performing services under this Agreement, BEL will be entitled to
compensation commensurate with the services provided (the “Fees”), according to
the terms defined in Exhibit B, and reimbursement for reasonable expenses from
URGP.
 
URGP shall reimburse BEL for reasonable out-of-pocket expenses incurred in the
performance of services under this Agreement, which are approved either verbally
or in writing by URGP in advance of being incurred and for which URGP receives
an appropriate invoice.
 
BEL shall send URGP monthly reports of Fees (the “Invoices”) and reimbursable
out-of-pocket expenses incurred by BEL in connection with performing his
services (the “Expense Reports”).  Upon receipt of each Invoice, URGP shall pay
BEL the Fees generated by BEL hereunder. Upon receipt of each Expense Report,
URGP shall reimburse BEL the amounts set forth as out-of-pocket expenses
incurred by BEL hereunder.  Expense Reports will be submitted on BEL’s forms
unless otherwise agreed with URGP.
 
Payments in respect of all approved Fees and expenses shall be made within
thirty (30) days after receipt by URGP of the Invoices and/or Expense Reports.
 
3.  
Termination: Amounts Payable

 
URGP shall, within thirty (30) days of the date of termination, pay BEL for all
Fees and reimburse BEL for all expenses incurred up to the date of termination.
Success Fees, as outlined in Schedule B, are payable up to 3 years after the
termination date. In the event of termination for default or breach by BEL, URGP
will consider BEL to have earned Fees for services rendered through the month
prior to the Date of Termination, to be paid according to Payment section
III(2), except for Success Fees, as outlined in Schedule B, which are payable up
to 1 year after the termination.  In the event of termination for breach by
URGP, URGP will consider BEL to have earned fees for Services rendered through
the Date of Termination, to be paid according to Payment section III(2), except
for Success Fees, as outlined in Schedule B, which are payable up to 3 years
after the termination.
 
Section IV: Confidentiality
 
Confidentiality is covered under the separate Non Disclosure Agreement dated
July 1, 2009 between the parties.
 
Section V: Ownership and Publication of Data
 
BEL agrees that all data, inventions and discoveries generated as a result of
the performance of the services called for under this Agreement and directly
related to services rendered shall be the sole and exclusive property of URGP.
 
Section VI: Force Majeure
 
Neither party shall be liable for any delay or failure to perform its
obligations hereunder to the extent that such delay or failure is caused by a
force or event beyond the control of such party, including but not limited to,
war, embargoes, strikes, governmental restrictions, fire, flood, or other Acts
of God; provided, however, that BEL shall use reasonable efforts to re-establish
its performance of services in such an event.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section VII: Miscellaneous
 
1.  
Disclaimer

 
URGP acknowledges that BEL will provide professional services hereunder and that
the Services to be provided by BEL are based upon information supplied by both
BEL and URGP.
 
2.  
Modification and Waiver

 
No modification of this Agreement shall be deemed effective unless in writing
and signed by each of the parties hereto, and no waiver of any right set forth
herein shall be deemed effective unless in writing and signed by the party
against whom enforcement of such waiver is sought.
 
3.  
Descriptive Headings

 
The descriptive headings of the sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any provision hereof.
 
4.  
Independent Contractor

 
BEL’s status hereunder is that of an independent contractor, and BEL has no
authority to bind or act on behalf of URGP except as otherwise specifically
stated herein.  BEL or its employees, agents, subcontractors or affiliates shall
be responsible for the payment of any and all taxes applicable to its
performance hereunder and shall not be entitled to any employee benefit plan or
arrangement of URGP.
 
5.  
Generic Drug Enforcement Act of 1992

 
BEL represents that it has never been debarred or convicted of a crime for which
a person can be debarred, under Section 335a or 335b of the Generic Drug
Enforcement Act of 1992 (Section 335a or 335b).  BEL further represents that it
has never been threatened to be debarred or indicted for a crime or otherwise
engaged in conduct for which a person can be debarred, under Section 335a or
b.  BEL agrees to promptly notify URGP in the event of any such debarment,
conviction, threat or indictment.
 
6.  
Notices

 
Any notice, demand, request or other communications hereunder will be in writing
and will be deemed sufficient when delivered personally or sent by facsimile
(with prompt confirmation of receipt) or upon deposit in the U.S. mail, as first
class mail, with postage prepaid, and addressed to the addresses set forth below
 
If to URGP:
 
Urigen Pharmaceuticals, Inc.
1700 North Broadway, Suite 330
Walnut Creek, CA 94596
Phone: +1.925.932.0116
Fax: +1.866.816.1107


If to BEL:
Dan Vickery, President
BioEnsemble, Ltd.,
7.  
Assignment

 
This Agreement may not be assigned by either party without the prior written
consent of the other party.  Subject to the preceding sentence, this Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
successors, legal representatives and assigns.
 
8.  
Survival

 
Sections IV and V hereof shall survive any expiration or termination of this
Agreement.
 
9.  
Governing Law and Venue

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey. All disputes under this Agreement shall be adjudicated
in the appropriate federal or state court of the State of New Jersey.
 
10.  
Severability

 
If and to the extent that any court of competent jurisdiction holds any
provision of this Agreement to be invalid or unenforceable in a final
non-appealable order, such holding shall in no way affect the validity of the
remainder of this Agreement which shall nonetheless remain in full force and
effect.
 


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned duly authorized representatives have
executed this Agreement as of the date first above written.
 

For Urigen, Pharmaceuticals, Inc.     For BioEnsemble, Ltd.   By:     By:      
                         
/s/ Martin E. Shmagin
   
/s/ Dan Vickery
 
Martin E. Shmagin
   
Dan Vickery
 
Chief Financial Officer
   
President
 


 


 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A: Description of Services
 


 
 


 
 
5

--------------------------------------------------------------------------------

 


 
EXHIBIT B: Fee Schedule
 


Management Services:


Initial Period: In recognition of the entrepreneurial nature of URGP’s current
business plan, BEL agrees to accept a reduced Fee.


MANAGEMENT FEES FOR THE 4 PROJECTS: For the first 9 months fees According to the
following schedule:


July to November 2010:
$4,000/month, to be paid in equivalent amount in Shares based on market price,
with a minimum of $0.10 share price.

December to March 2010:
$20,000/month, to be paid in equivalent amount in Shares based on market price,
with a minimum of $0.10 share price.

April 2010 and following:
$20,000/month, to be paid 50% in cash & 50% in Shares based on market price,
with a minimum of $0.10 share price.

 
Success Fee:


With respect to BELs duties to locate partners and/or buyers (see Exhibit A,
paragraph (b)), BEL shall be entitled to a percentage of the value of the
Invention which is sold, traded or otherwise transferred and/or a percentage of
the amount invested by a partner or transferred to a partner.  It is agreed that
the percentage to be paid BEL will be ten percent (5 %) of the gross value of
each sale, transfer or investment that occurs, excluding first internal and
external angels rounds. This percentage payment is a separate payment and shall
be in addition to the Management Services payment set forth above.


Payment:


Consistent with section III(2) BEL will invoice for Fees for work performed
monthly, and payment will be made monthly in the amount invoiced by BEL.
 
Note:           This Exhibit B is governed by the terms of a Consulting
Agreement in effect between URGP and BEL.  If any item in the exhibit is
inconsistent with that Agreement, the terms of the exhibit will govern, but only
for the services set forth in the exhibit.




 

6